Citation Nr: 9916265	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for residuals of 
malnutrition, manifested as a stomach disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a lung disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel
INTRODUCTION

The appellant had active service from June 1942 to January 
1946, and from February 1951 to July 1952.  He was a prisoner 
of war (POW) of the German government from December 21, 1944 
to May 1, 1945.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from a May 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied service 
connection for residuals of malnutrition and pleurisy.  The 
Board remanded the case in September 1996 for further 
development in order to ensure full compliance with due 
process requirements; the RO has now returned the case to the 
Board for appellate review.

The Board also notes that the appellant, in a written 
statement submitted to the RO in February 1997, refers to his 
enclosure of a power of attorney form for the Disabled 
American Veterans (DAV).  While said power of attorney to the 
DAV has not been associated with the claims file as yet, the 
Board has listed the DAV as the appellant's representative on 
the title page.  It is noted that the DAV made a written 
presentation on the appellant's behalf at the RO.


REMAND

As noted, the prior remand was principally to place the case 
on the proper legal footing for the purposes of due process.  
While undergoing that development, additional changes have 
been made in the legal standard of review, and the question 
of representation needs further review.  In addition review 
of the matter on the merits reveals additional factual 
development that is in order.

As noted in the prior remand, the National Personnel Records 
Center has notified the RO that the appellant's service 
medical records were not available.  The appellant has 
repeatedly stated in written statements and during VA medical 
examinations that he experienced malnutrition while a POW 
during World War II.  

Under 38 C.F.R. § 3.309(c), certain diseases specific as to 
former POWs are service connected if manifested to a 
compensable degree at any time after discharge from active 
military service.  Such diseases include peptic ulcer disease 
(PUD).  The appellant is currently diagnosed with Barrett's 
esophagus, which is a chronic peptic ulcer of the esophagus.  
There is no medical opinion of record that indicates that the 
appellant's gastroesophageal pathology is not etiologically 
related to the malnutrition the appellant experienced as a 
POW or is otherwise related to POW experience.  

The appellant has also claimed that his currently diagnosed 
bronchial asthma is related to pleurisy he suffered while he 
was a POW and later during his second period of active duty.  
Radiographic examination of the appellant's lungs in 1951 and 
1952 revealed a thickening of the pleura along the right 
lateral chest wall; these changes were found to be of little 
clinical significance.  In 1995, the appellant was found to 
have a right middle lobe nodule that was new since the 
previous x-ray taken in September 1993; the appellant 
subsequently underwent a right thoracotomy in February 1996.  
There is no medical opinion of record indicating whether or 
not there is any relationship between the appellant's current 
pulmonary pathology and the alleged in-service pleurisy, the 
in-service right lateral chest wall pleural thickening, the 
appellant's chronic sinusitis or some other medical 
condition.

Finally, the evidence of record indicates that the appellant 
had been receiving Social Security Administration (SSA) 
disability benefits between January 1974 and August 1985, 
when he began receiving SSA retirement benefits.  The RO 
apparently did not attempt to obtain copies of the medical 
records relied on by SSA in rendering its decision granting 
disability benefits.  It has been resolved in various cases, 
essentially, that although the SSA decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits, and that the VA has 
a duty to assist the veteran in gathering SSA records.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992). 

In this case, the RO has been notified that the appellant's 
service medical records are unavailable, presumably having 
been destroyed in a fire years ago at the National Personnel 
Records Center (NPRC).  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
under the provisions of 38 U.S.C.A. § 5107(a) in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication 
Procedure Manual provides that alternate sources of evidence 
may be utilized in fire-related cases.  A non-exhaustive list 
of documents follows which may be substituted for service 
medical records in this case: statements from service medical 
personnel, "buddy" certificates or affidavits, employment 
physical examinations, medical evidence from hospitals, 
clinics and private physicians by which or by whom a veteran 
may have been treated, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  The RO should also ascertain whether the 
appellant has any more service medical records in his 
possession in addition to the selected few records he 
provided to the RO in the summer of 1989.

Furthermore, the appellant's 1952 discharge papers indicate 
that when he was called to active duty in 1951, he was an 
Army Reserve officer.  There is no indication in the claims 
folder that any attempt was made to obtain his Army Reserve 
records, or whether any may be available.  In an effort to 
make a full determination information should be requested 
concerning any reserve duty.

The VA has a duty to assist the appellant in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159.  While the appellant's claims have not yet 
been established to be well-grounded, the considerations 
described above require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
medical evidence of record is insufficient for the Board to 
render a decision on the etiology of either of the disorders 
on appeal.  The Board finds that additional examinations with 
medical opinions are now needed prior to resolving the issues 
raised by the appellant.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  To ensure that VA has 
met its duty to assist the appellant in developing the facts 
pertinent to the claim, the case is REMANDED for the 
following:

1.  The RO should ascertain whether the 
appellant had any periods of duty for 
training and whether those were active 
duty for training or inactive duty for 
training, and obtain the appellant's 
service medical and personnel records 
from the Army Reserve, if any exist.  The 
appellant's assistance should be 
solicited to ascertain whether there was 
any such duty, or whether he was just 
assigned to an Officer Reserve Unit 
without any training or examinations.  
Any records obtained should be associated 
with the claims file.  If there are no 
records, documentation used in making 
that determination should be set forth in 
the claims file.

2.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels, 
including a search for SGO records and 
obtaining a completed Form 13055.  The RO 
should also attempt to obtain copies of 
pertinent sick call reports by performing 
a records search with the NPRC and by 
directly contacting, if feasible, any 
existing Army facilities relating to the 
appellant and his service.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The appellant should also be asked to 
furnish the names and addresses of any 
businesses that required him to take an 
employment physical.  Similarly, the 
appellant should be asked whether he took 
any physical examinations for insurance 
purposes post-service.  If so, the names 
and addresses of the insurance companies 
or the physicians who conducted such 
examinations should be specified.  All 
leads should be pursued in order to 
obtain relevant evidence.  After 
obtaining the appropriate releases from 
the appellant, these records should be 
obtained.  Once obtained, all records 
must be associated with the claims file.

4.  The RO should contact the appellant 
and advise him that he may submit 
additional alternate evidence to support 
his contentions that the disabilities he 
is seeking service connection for were 
incurred during his active service.  This 
evidence may include copies of all 
service medical records in his 
possession, statements from service 
medical personnel; "buddy" certificates 
or affidavits; medical evidence from 
hospitals, clinics, and physicians by 
which or by whom he may have been 
treated, especially soon after service 
discharge; or letters written during 
service.  

5.  After securing the necessary 
releases, the RO should obtain all 
treatment records from Dr. Richard G. 
Craddock, Hobe Sound, Florida.

6.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for disability 
benefits filed by the appellant in 
approximately 1978, including, if 
applicable, the SSA Administrative Law 
Judge Decision and List of Exhibits, as 
well as copies of the medical records 
upon which any decision for entitlement 
to disability benefits, between 1979 and 
1985, was based.  All of these records 
are to be associated with the claims 
file.

7.  After the above development has been 
completed, the claims file should be 
referred to VA gastrointestinal and 
pulmonary specialists.  The purpose of 
these referrals is to determine if any 
residuals of the appellant's POW 
experiences led to, or contributed to, 
his currently diagnosed Barrett's 
esophagus with GERD, or whether his POW-
related malnutrition played any causal 
role in the subsequent development of any 
diagnosed gastrointestinal pathology, as 
well as whether there is any etiologic 
link to service for the appellant's 
current pulmonary pathology.  The 
appellant's claims file must be made 
available to the physicians for review.  
The reviewers should express a medical 
opinion for the record on the following 
questions:

a.  Is it at least as likely as not 
that any malnutrition or other hardship 
endured by the appellant during his POW 
period is etiologically related to, or 
the cause of, any gastrointestinal 
pathology or pulmonary pathology 
currently demonstrated by the appellant?

b.  Is it as least as likely as not 
that the etiology of the appellant's 
current gastrointestinal and pulmonary 
disorders, if any, is attributable to any 
disease or incident suffered during his 
active service, any disease or incident 
suffered prior to service, any disease or 
incident suffered after service, or to a 
combination of such causes or to some 
other cause or causes? 

If a reviewer determines that a medical 
examination is needed in order to 
formulate his or her medical opinion, 
such examination should be scheduled by 
the RO.

8.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical review reports.  If the reports 
do not include adequate responses to the 
specific opinions requested, the reports 
must be returned to the reviewers for 
corrective action.  38 C.F.R. § 4.2.  "If 
the [examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

9.  After completion of the above, the RO 
should again adjudicate the appellant's 
claims on the appropriate legal bases and 
with consideration of all pertinent 
regulations.  The readjudication of the 
issues should reflect consideration of 
the provisions of 38 C.F.R. § 3.309(c) 
and the holding of Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).

To the extent the benefits sought are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and provided an 
opportunity to respond.  If an issue on appeal remains 
denied, the case should be returned to the Board for further 
appellate review, as in order.  No action is required of the 
appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




